Holmes, J.,
dissenting. I agree with the majority in that part of the decision which holds that Civ. R. 58 does not require separate documents setting forth the decision and the judgment of the trial court. Millies v. Millies (1976), 47 Ohio St. 2d 43; Shore v. Chester (1974), 40 Ohio App. 2d 412, 416.
However, I disagree with the majority that the defendant-appellants had not sufficiently complied with Civ. R. 52 in order to have reasonably requested the trial court to set forth findings of fact separate from the conclusions of law. Here, prior to the trial court’s decision and judgment entry, the appellants had filed what was tantamount to such a request to the trial court. Granted such request was embodied within the objections to the referee’s report, however, in my view, the language was unmistakably a request directed to the court for separate findings of fact and conclusions of law. I reiterate the language used:
“***In this regard, defendants Benes and Buckeye propose that after the referee sets forth the documents found to constitute the contract in Finding No. 1, the parties be required to submit proposed findings of fact and conclusions of law which, through direct reference to testimony and exhibits, can be used as a basis for the Court’s final findings of fact and conclusions of law. ” (Emphasis added.)
The Civil Rules were intended, and must reasonably be interpreted, to effect justice in the most effective mode and manner—that is the reason for their being. The interpretation of the rule as given by the majority decision does not, in my view, effect that degree of justice to be rendered upon the merits of the matter as originally contemplated by the rule.
Locher, J., concurs in the foregoing dissenting opinion.